                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
BENJAMIN EDWARD FORCE,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 19-cv-11-bbc
              v.

MICHAEL JOSEPH KAHLER, DESHAUN
SUMMERSET, NATHAN BELZ, NATHAN
SCHULER, LACEY MAYAVASKI, MARK THOMS,
CURTIS JOHNSON, RAQUEL STACKEY, TAMARA
MARK, DEREK WELLS, YVONNE JOHNSON, BRIAN
NORDQUIST, GABE HUTTON, CHARLES DYKES,
NEIL JOHNSON, KRISTEN ANDERSON, AARON
PRASCHAK, KYLE UMENTUM, MARKETA RESONG
and JILL MILLER,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Benjamin Force is proceeding on a claim that defendants, who are all

officers at the St. Croix County jail, violated his constitutional rights by failing to respond

reasonably to his requests for psychological services between March 2 and 5, 2015, which

resulted in his attempting to harm himself on March 13, 2015.             Before the court is

defendants’ motion for summary judgment on the ground that plaintiff failed to exhaust his

administrative remedies. Dkt. #21. For the reasons set out below, I am granting the motion

for summary judgment and dismissing this case.




                                         OPINION

       Under the Prison Litigation Reform Act, prisoners must exhaust all available



                                              1
administrative remedies before filing a lawsuit in federal court about prison conditions. 42

U.S.C. § 1997e(a). To comply with 1997e(a), a prisoner must take each step within the

administrative process, Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002), which

includes following instructions for filing an initial grievance, Cannon v. Washington, 418

F.3d 714, 718 (7th Cir. 2005), as well as filing all necessary appeals, Burrell v. Powers, 431

F.3d 282, 284-85 (7th Cir. 2005), “in the place, and at the time, the prison’s administrative

rules require.” Pozo, 286 F.3d at 1025. Failure to exhaust administrative remedies under

§ 1997e(a) is an affirmative defense that must be proven by the defendants. Davis v.

Mason, 881 F.3d 982, 985 (7th Cir. 2018).

       To exhaust administrative remedies at the St. Croix County jail, inmates must follow

the inmate grievance process set forth in the inmate handbook, which is provided to each

inmate at the jail at the time of booking. Dkt. #23-1. The process requires inmates to

complete a grievance on the “kiosk” within 24 hours of the incident. Id. Defendants have

presented evidence, which plaintiff does not dispute, that he did not file a grievance against

anyone regarding his failure to receive mental health treatment in March 2015. Dkt. #23-3.

Rather, plaintiff argues that it “was not possible” for him to file a grievance within 24 hours

because he has no recollection of anything that occurred during the six months following his

attempted suicide, which caused him brain damage. He also suggests that he was under the

influence of drugs and alcohol at the time of booking and does not recall what occurred at

that time. Plaintiff’s allegations are not persuasive.

       As defendants point out, even if plaintiff suffered brain damage after his suicide



                                               2
attempt on March 13, 2015, he does not allege that defendants violated his constitutional

rights at any time on or after March 13, 2015. Therefore, plaintiff could have, and should

have, complied with the jail’s grievance process at any time between March 3 and 6, 2015,

when he allegedly was being denied services. Although plaintiff suggests that he did not

know about the grievance process because he was under the influence of drugs and alcohol

at the time of booking, jail records show that plaintiff used the grievance kiosk system to

submit two unrelated requests on March 4, 2015—one requesting socks and underwear and

another requesting a haircut. Dkt. #23-2 at 1-2. Therefore, I conclude that defendants have

proven that plaintiff failed to exhaust his administrative remedies with respect to his claims

against them. Accordingly, I will dismiss plaintiff’s complaint and close this case.




                                          ORDER

       IT IS ORDERED that defendants’ motion for summary judgment, dkt. #21, is

GRANTED.        Plaintiff Benjamin Edward Force’s complaint is DISMISSED without

prejudice for plaintiff’s failure to exhaust his administrative remedies.

       Entered this 18th day of November, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              3
